DETAILED ACTION
The following Office action concerns Patent Application Number 16/483,293.  Claims 1, 2, 4, 6, 7, 9-14, 16-18 and 20-22 are pending in the application.  Claims 16-18 and 20-22 are withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed June 24, 2022 has been entered.
The previous grounds of rejection under 35 USC 103 are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claim 6 is allowable over the closest prior art of Kell et al in view of Clauss et al.  Kell et al in view of Clauss et al does not teach or suggest that the ink composition includes a pyrimidine, a pyrrole, a pyrrolidine, an oxazoline, a piperidine, an isoxazole or a morpholine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 9-14 are rejected under 35 U.S.C. § 103 as being obvious over Kell et al (US 10,883,011) in view of Clauss et al (US 2010/0048813) and Son et al (US 2014/0076620).
Kell et al teaches a molecular ink comprising silver carboxylate, polymer binder and solvent (col. 2, lines 20-25).  The silver carboxylate is preferably silver neodecanoate (col. 4, line 55).  The polymer binder includes polyester (col. 5, lines 11-15).  The solvent comprises a mixture of solvents including octanol (col. 5, line 62 to col. 6, line 12).  The amount of silver carboxylate is 30-60 % by weight and the amount of binder is 0.1-10 % by weight (col. 2, lines 20-25).  The amount of solvent is about 15-94 % by weight (col. 5, lines 39-45).  The amount of non-aromatic solvent is up to 75 % of the solvent mixture.  Therefore, the amount of non-aromatic solvent is about 11-70 % by weight of the ink.
When the amount of silver neodecanoate in the ink is 60 % by weight, the equivalent amount of silver in the ink is 23.2 % by weight, which is within the claimed range of 23 wt % or more.
Kell et al in view of Clauss et al does not teach that the solvent includes an alkylamine.
However, Son et al teaches a solution of silver neodecanoate in solvent (par. 90-92).  The solvent includes 2-ethylhexylamine (par. 93).  It would have been obvious to a person of ordinary skill in the art to combine the solvent of Son et al with the ink composition of Kell et al in view of Clauss et al in order to include a known solvent for the silver neodecanoate of Kell et al in the ink.
Since 2-ethylhexylamine is a non-aromatic solvent, the amount of 2-ethylhexylamine in the ink is 11-70 % by weight according to the teaching of Kell et al above.
Kell et al in view of Son et al does not teach that the polyester binder comprises hydroxyl functional groups.
However, Clauss et al teaches an hydroxyl-terminated polyester which is useful as a binder in printing inks and coatings to provide outstanding performance properties (par. 136-137, 186, 189).  
Kell et al teaches a molecular ink comprising a polyester binder wherein the ink is applied to a surface by printing (col. 2, line 44).  Clauss et al teaches an hydroxyl-terminated polyester which is useful as a binder in printing inks and coatings to provide outstanding performance properties (par. 136-137, 186, 189).  A person of ordinary skill in the art would have been motivated to combine the hydroxyl-terminated polyester of Clauss et al with the ink of Kell et al in view of Son et al in order to obtain an ink having outstanding properties for printing.
Hydroxyl groups are polar groups which are capable of hydrogen bonding.  The hydroxyl-terminated polyester binder of Kell et al in view of Clauss et al must be compatible and dispersible in the 2-ethylhexylamine solvent of Son et al since they are the claimed polymer binder and organic amine.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Clauss et al and Son et al and further in view of Wu et al (US 2014/0342083).
Kell et al in view of Clauss et al and Son et al teaches a molecular ink comprising silver neodecanoate as described above.  Kell et al in view of Clauss et al and Son et al does not teach that the amount of silver neodecanoate is at least 70 % by weight.
However, Wu et al teaches a conductive paste comprising silver neodecanoate (par. 17).  The amount of silver neodecanoate is 10-90 % by weight of the paste (par. 20).  The amount of the metal carboxylate is as high as possible to permit high conductivity (par. 21).  A person of ordinary skill in the art would have been motivated to combine the higher amount of silver neodecanoate of Wu et al with the molecular ink of Kell et al in view of Clauss et al and Son et al in order to obtain higher conductivity.
Response to Arguments
As noted above, claim 6 is allowable over the closest prior art.
Regarding the other claims, the applicant argues that the references do not teach a claimed organic amine.  However, Son et al teaches a solution of silver neodecanoate in a solvent (par. 90-92).  The solvent includes 2-ethylhexylamine (par. 93).  2-Ethylhexylamine is the claimed alkylamine.  It would have been obvious to a person of ordinary skill in the art to combine the amine solvent of Son et al with the ink composition of Kell et al in view of Clauss et al comprising silver neodecanoate in order to include a known solvent for the silver neodecanoate of Kell et al in the ink.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 11, 2022